DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kastner et al. (US 8,068,282).
With regard to claim 1: Kastner et al. discloses a skylight (figs. 2A-2B), comprising:
a frame (12) that is configured to be mounted to a structure (roof) (figs. 2A-2B; abstract; col. 3, lines 56-59), the frame (12) defining a central opening (figs. 2A-2B);
a solar power unit (16, solar cells) that is coupled with the frame (12) (figs. 2A-2B), wherein a face of solar cell (16) of the solar panel unit is generally parallel with the frame (12) and positioned in the center opening with a border of the central opening remaining unobstructed by the solar panel unit such that light passes though the border of the central opening (fig. 2A).  Examiner submits that the face of the solar cell, as shown in figure 2a, includes a vertical extension that is parallel to a vertical extension of the frame.
Kastner further discloses a skylight panel (dome-shape roof-top covering element) positioned above and covering the solar power unit (col. 3, lines 56-64).
With regard to claim 2: Kastner et al discloses that the solar power unit (16) is removably coupled with the frame (12) (figs. 2A-2B).
With regard to claim 3: Kastner et al. discloses that the solar power unit (16) is positioned in alignment with the central opening (figs. 2A-2B).
With regard to claim 7: Kastner et al. discloses that the solar power unit (16) is coupled with the frame (12) using one or more mounting brackets (damper panels, 14a and 14b) (figs. 2A-2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Chirico (US 2018/0291631 A1).
With regard to claims 4-6: Kastner et al. does not disclose 2one or more light sources, 2the one or more light sources are integrated into the solar power unit and mounted to an underside of the frame.
However, Chirico discloses one or more light sources (14, LED strips), 2the one or more light sources (14) are integrated into the solar power unit (2) and mounted to an underside of the frame (fig. 2; par. 0006).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skylight of Kastner et al. to include one or more light sources, 2the one or more light sources are integrated into the solar power unit and mounted to an underside of the .

Claims 9-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Contrata, JR et al. (US 2016/0270563 A1).
With regard to claim 9: Kastner et al. discloses a skylight assembly (figs. 1A and 2A-2B), comprising:
a frame (12) that is mounted to a structure (building) (col. 3, lines 56-59), the frame defining a central opening (figs. 1A and 2A-2B); and
a solar power unit (16) that is positioned in alignment with the central opening (figs. 1A and 2A-2B), wherein:
	the solar power unit (16) is electrically coupled with an external power storage unit (battery, 18).
	Kastner et al. does not disclose that the external power storage unit is positioned within the structure on which the frame is mount and is located remotely from the skylight assembly.
	However, Contrata, JR. et al. disclose an external power storage unit (302, battery bank) positioned within a structure (attic space) located remotely from a solar power unit (par. 0038; fig. 3A).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skylight assembly of Kastner et al. to have the external power unit positioned within the structure such as taught by Contrata, JR. et al. in order to provide a desired aesthetic wherein the external power storage unit easily accessible and protected from outside elements.
With regard to claim 10: Kastner et al. discloses that the solar power unit (16) is mounted on a support structure (roof) of the structure (building) on which the frame (12) is installed (figs. 1A and 2A-2B).
With regard to claim 12: Kastner et al. discloses that the solar power unit is electrically coupled with skylight motor (20) (figs. 1A and 2A-2B; col. 5, lines 4-9).
With regard to claim 13: Kastner et al. discloses that the solar power unit (16) further comprises an integrated power storage unit (18, battery) (figs. 1A and 2A-2B).
With regard to claim 14: Kastner et al. discloses the solar power unit (16) including a damper (14) serving as a support structure covers an entirety of the central opening (figs. 1A and2A-2B; col. 6, lines 42-46).
With regard to claim 15: Kastner  et al. discloses that an additional solar power unit (16) positioned in alignment with the central opening (figs. 1A 2A-2B).
With regard to claim 16: Kastner  et al. discloses that discloses the solar power unit (16) is positioned in a center of the central opening with a border of the central opening remaining unobstructed (open damper 14) by the solar power unit (16) (fig. 2A).
With regard to claim 17: Kastner et al. discloses the solar power unit (16) is secured within the central opening using a mounting bracket (14, damper) (figs. 2A-2B).
With regard to claim 18: Kastner et al. discloses that the solar power unit (16) is removably coupled with the mounting bracket (14) (figs. 2A-2B).
With regard to claim 20: Kastner et al. discloses that the solar power unit (16) forms a frame that completely borders an outer portion of the central opening (fig. 1A). Examiner notes that term “portion” is interpreted as referring to a part or section of the central opening.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Contrata, JR et al. (US 2016/0270563 A1) and in further view of Martin et al. (US 2014/0238467 A1).
With regard to claim 11:  Kastner et al. in view of Contrata, JR. et al. does not disclose one or more of a power inverter and a charge controller. 
However, Martin et al. discloses a solar assembly including at least one power inverter and at least one charge controller (par. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skylight assembly of Kastner et al. previously modified by Contrata, JR et al. to have one or more of a power inverter and a charge controller such as taught by Martin et al. in order to provide a means of transforming direct current to alternating current for use in electrical devices and a means of prevent overcharging of the external power storage unit. 

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Robinson (US 6,511,022 B1).
With regard to claim 19: Kastner et al. discloses a skylight (figs. 1A and 2A-2B), comprising:
a frame (12) that is configured to be mounted to a structure (roof) (figs. 1A and 2A-2B; abstract; col. 3, lines 56-59), the frame (12) defining a central opening (figs. 2A-2B);
a solar power unit (16, solar cells) that is coupled with the frame (12) (figs. 1A and 2A-2B); and 
a skylight panel (dome-shape roof-top covering element) positioned above and covering the solar power unit (col. 3, lines 56-64), wherein the skylight panel (dome-shape roof-top covering element) capable of protecting the solar power unit (16) from environmental elements.
Kastner et al. does not disclose that the solar panel unit is electrically coupled with one or both of a power outlet and a trickle charger.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel unit of Kastner et al. to include a trickle charger such as taught by Robinson in order to provide convenient means of charging batteries as a supplemental power source, wherein the batteries maintain a long lifespan.
With regard to claim 21: Kastner et al. discloses that the solar power unit (16) forms a frame that completely borders an outer portion of the central opening (fig. 1A). Examiner notes that term “portion” is interpreted as referring to a part or section of the central opening.

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been amended to recite, in part, “a face of a solar cell of the solar power unit is generally parallel with the frame and positioned in a center of the central opening with a border of the central opening remaining unobstructed by the solar power unit such that light passes through the border of the central opening”.  Applicant submits that when the damper 14 of Kastner et al.  is open to permit passage of light, the solar cells are no longer parallel to the frame and do no collect solar energy.
Examiner respectfully submits that claim 1 does not specify how the cells are parallel to the frame, it noted that the solar cells as shown in figure 2a include a vertical extension that is parallel to the vertical extension of the frame.   It is further noted that the solar cells collecting energy is not recited in the claims.  Nonetheless, Examiner notes that the solar cells of Kastner et al., as shown in figure 2, are capable being exposed to sunlight depending upon the location of the sun.

The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 10/25/21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633